   Case 1:20-mj-01154-SJB Document 1 Filed 12/03/20 Page 1 of 3 PageID #: 1




AB:EJD

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                               AFFIDAVIT AND COMPLAINT IN
                                                       SUPPORT OF AN APPLICATION FOR
            - against -                                AN ARREST WARRANT

RAZA SIKANDAR,                                         (18 U.S.C. § 1544)

                          Defendant.                   20-M-1154

---------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

                LEAH NEWTON, being duly sworn, deposes and states that she is a Special

Agent with the United States Diplomatic Security Service, duly appointed according to law

and acting as such.

                On or about November 18, 2020, within the Eastern District of New York, the

defendant RAZA SIKANDAR did knowingly and willfully use a passport issued or designed

for the use of another, to wit: John Doe. 1

                (Title 18, United States Code, Section 1544)

                The source of your deponent’s information and the grounds for her belief are

as follows: 2




       1
               The identity of John Doe is known to me.
       2
               Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
   Case 1:20-mj-01154-SJB Document 1 Filed 12/03/20 Page 2 of 3 PageID #: 2

                                                                                              2

              1.     I am a Special Agent with the United States Diplomatic Security

Service and have been since 2020. I have been involved in the investigations of numerous

cases involving passport fraud. I am familiar with the facts and circumstances set forth

below from my participation in the investigation, my review of the investigative file, and

from reports of other law enforcement officers involved in the investigation.

              2.     I have determined through my investigation that the defendant RAZA

SIKANDAR is a citizen of the United States who exited the United States on February 5,

2016 and entered Germany on that same date. I have further determined through my

investigation that RAZA SIKANDAR arrived in the Czech Republic on March 11, 2016. I

have determined through my investigation that SIKANDAR obtained an attorney’s license

under an alias while living in the Czech Republic. On or about March or April of 2020,

John Doe retained SIKANDAR’S services to assist Doe in his efforts to gain residency in the

Czech Republic. Doe provided SIKANDAR with his United States passport, which bears a

unique passport number 3 and an expiration date in 2029 (“the Doe passport”). SIKANDAR

did not return the Doe passport to Doe.

              3.     On or about November 18, 2020, the defendant RAZA SIKANDAR

travelled from Poland to the United States through John F. Kennedy International Airport in

Queens, New York. SIKANDAR presented the Doe passport at the United States border as

his official passport. An automated passport control kiosk took a photograph of the

defendant at the time he presented the Doe passport for entry into the United States. The

defendant’s photograph triggered a facial recognition mismatch. The defendant was then



       3
              The Doe passport number is known to me.
   Case 1:20-mj-01154-SJB Document 1 Filed 12/03/20 Page 3 of 3 PageID #: 3

                                                                                             3

instructed to report to a passport control secondary checkpoint. The defendant was

interviewed at this passport control secondary checkpoint and stated that he was John Doe

and had departed the United States in March of 2020. The defendant was questioned about

biographic information from Doe’s passport application. SIKANDAR was unable to verify

any of Doe’s biographic or personal information. SIKANDAR was then questioned about

Doe’s travel history and was unable to verify any information about Doe’s travel history.

              4.     An agent from Customs and Border Patrol took the defendant into

custody at JFK International Airport and fingerprinted the defendant. Upon comparison,

these fingerprints identified the defendant as RAZA SIKANDAR, FBI Number 473410KB7,

who has an open warrant in Prince William County, Virginia for a violation of probation. I

have further compared the photographs taken of the defendant by Customs and Border Patrol

at JFK International Airport on November 18, 2020 to a known photograph of RAZA

SIKANDAR from the Wicomico County Sheriff’s Department from an arrest dated

November 6, 2015 and the photographs depict the same individual.

              WHEREFORE, your deponent respectfully requests an arrest warrant for the

defendant RAZA SIKANDAR so that he may be dealt with according to law.



                                           LEAH NEWTON
                                           Special Agent
                                           United States Diplomatic Security Service

Sworn to before me by telephone this
3rd day of December, 2020

__________________________________
THE HONORABLE SANKET J. BULSARA
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
